DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2013/0009206 A1 to Soeno teaches a semiconductor device (e.g. FIG. 3) comprising:
a semiconductor substrate (¶ [0006]) having a first main surface (upwards) and a second main surface (downwards) opposite to the first main surface, an IGBT region (2, ¶ [0030]), a diode region (1), and a current sense region (3, ¶ [0028]) being provided along an in-plane direction in the semiconductor substrate, the semiconductor substrate including:
a base layer (13) provided on a first main surface side being a side of the first main surface, in the IGBT region;
a collector layer (region of p+ region 12 in region 2, ¶ [0033]) provided on a second main surface side being a side of the second main surface, in the IGBT region (2);
an anode layer (141a/141c, ¶ [0030],[0040]) provided on the first main surface side in the diode region (1);
a cathode layer (portion of 11 in region 1, ¶ [0032]) provided on the second main surface side in the diode region (1) and adjacent to the collector layer (12) in the in-plane direction;
a first semiconductor layer (143a/143c, ¶ [0035]) provided on the first main surface side in the current sense region (3) and corresponding to the base layer or the anode layer; and
a second semiconductor layer (portion of p+ region 12 in region 3) provided on the second main surface side in the current sense region (3) and corresponding to one of the collector layer and the cathode layer, as discussed previously.
	Prior art e.g. U.S. Patent Application Publication Number 2005/0017290 A1 to Takahashi et al. teaches optimizing wafer second distance of thickness D (analogous to Applicant’s S) (FIG. 3,4A,4B, ¶ [0055]) (including a value of 50                         
                            µ
                        
                    m which is lower than Applicant’s claimed values for S in claims 2-4), as discussed previously.
However, prior art fails to reasonably teach or suggest in sufficient detail an upper bound for W

    PNG
    media_image1.png
    79
    296
    media_image1.png
    Greyscale

as claimed together with all of the other limitations of amended claim 1 as claimed.  Claims 2-4 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891